            Case 1:18-cv-05175-VSB-KHP Document 117 Filed 09/11/20 Page 1 of 2




JAMES E. JOHNSON                            THE CITY OF NEW YORK                STEPHANIE M. VILELLA ALONSO
Corporation Counsel                           LAW DEPARTMENT                          Assistant Corporation Counsel
                                                                                              Phone: (212) 356-2318
                                            100 CHURCH STREET                                   Fax: (212) 356-3559
                                            NEW YORK, NY 10007                                 svilella@law.nyc.gov



                                                                             September 11, 2020

       VIA ECF
       Honorable Katharine H. Parker
       United States Magistrate Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

              Re:     Tyreik Williams v. City of New York, et al., 18-CV-5175 (VSB) (KHP)

       Your Honor:

                      I am an Assistant Corporation Counsel in the office of James E. Johnson,
       Corporation Counsel of the City of New York, representing defendants City of New York,
       Commissioner Brann, and Bureau Chief Yolanda Canty in the above-referenced matter.
       Defendants write respectfully to inform the Court that the parties have tentatively reached a
       settlement agreement in the above-referenced matter. The parties are in the process of
       exchanging and reviewing settlement paperwork, including a Stipulation and Order of Dismissal.
       This will be submitted to the Court as soon as it is executed with the settlement paperwork. The
       parties respectfully request that all deadlines, including the Telephone Conference, presently
       scheduled for September 24, 2020, be adjourned sine die.

                      The parties thank the Court for its attention to this matter.

                                                                             Respectfully submitted,




                                                                        Stephanie Michelle Vilella Alonso
                                                                           Assistant Corporation Counsel
                                                                        Special Federal Litigation Division
      Case 1:18-cv-05175-VSB-KHP Document 117 Filed 09/11/20 Page 2 of 2




cc:    BY ECF
       William Alexander Harris, Leonid Grinberg, and Justin Ellis
       MoloLamken LLP
       Attorneys for Plaintiff
